--------------------------------------------------------------------------------

Exhibit 10.5



NEITHER THIS WARRANT, NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT
(COLLECTIVELY, THE “SECURITIES”), HAVE BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER ANY STATE SECURITIES OR
BLUE SKY LAWS. THE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE OFFERED, SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE
TRANSFERRED EXCEPT AS PERMITTED UNDER THE SECURITIES ACT AND APPLICABLE STATE
SECURITIES OR BLUE SKY LAWS, PURSUANT TO REGISTRATION OR QUALIFICATION OR
EXEMPTION THEREFROM. INVESTORS SHOULD BE AWARE THAT THEY MAY BE REQUIRED TO BEAR
THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME. THE
COMPANY MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE COMPANY TO THE EFFECT THAT ANY PROPOSED TRANSFER IS IN
COMPLIANCE WITH THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES OR BLUE
SKY LAWS. THIS SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A FINANCIAL
INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a) UNDER THE
SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.
 
COMMON STOCK PURCHASE WARRANT
 
BETTER CHOICE COMPANY INC.


Warrant Shares:


 
Issue Date:  July 20, 2020 (the “Issue Date”)

 
THIS COMMON STOCK PURCHASE WARRANT (the “Warrant”) certifies that, for value
received, _______________ (the “Holder”) is entitled, upon the terms and subject
to the limitations on exercise and the conditions set forth herein, at any time
for a period ending on the earlier of (i) 84 months from the date of the
consummation of an underwritten public offering or other uplist transaction
through which the Company lists its Common Stock on the New York Stock Exchange,
The Nasdaq Global Select Market, The Nasdaq Global Market or another national
securities exchange in the United States or Canada or (ii) June 30, 2030 (the
earlier of such dates is hereinafter referred to as the “Expiration Date”), but
not thereafter, to subscribe for and purchase from Better Choice Company Inc., a
Delaware corporation (the “Company”), up to ____________ shares (the “Warrant
Shares”) of the Company’s common stock, par value $0.001 per share (“Common
Stock”).  The purchase price of one share of Common Stock under this Warrant
shall be equal to the Exercise Price, as defined in Section 2(f).
 
Section 1.          Definitions.  Capitalized terms used and not otherwise
defined herein shall have the meanings set forth in that certain Subscription
Agreement between the Company and the Holder (the “Subscription Agreement”),
dated as of the Issue Date.  The following additional terms shall have the
following meanings:
 
a)        “Trading Day” shall mean any day on which the Common Stock is traded
on the Trading Market.
 
b)        “Trading Market” shall mean the principal securities exchange or
securities market, including an over-the-counter market, on which the Common
Stock is then traded in the United States.



--------------------------------------------------------------------------------

Section 2.         Exercise.
 
a)        Exercise of Warrant.  The purchase rights represented by this Warrant
may be exercised, in whole or in part, at any time or times on or before the
Expiration Date by delivery (whether via facsimile, PDF copy, electronic mail or
otherwise) to the Company (or such other office or agency of the Company as it
may designate by notice in writing to the registered Holder at the address of
the Holder appearing on the books of the Company) of a duly executed copy of the
Notice of Exercise form annexed hereto and by payment to the Company of an
amount equal to the aggregate Exercise Price of the Warrant Shares thereby
purchased by wire transfer.  No ink-original Notice of Exercise shall be
required, nor shall any medallion guarantee (or other type of guarantee or
notarization) of any Notice of Exercise form be required.
 
b)        Cashless Exercise.  Alternatively, this Warrant may also be exercised,
in lieu of payment of the aggregate Warrant Price in the manner as specified in
Section 2(a), but otherwise in accordance with the requirements of Section 2(a),
by the Holder electing to receive Warrant Shares equal to the value of this
Warrant, or portion hereof as to which this Warrant is being exercised. 
Thereupon, the Company shall issue to the Holder such number of fully paid and
non-assessable Warrant Shares as are computed using the following formula:



 
X = Y(A-B)/A



 

where:



 



X =

the number of Warrant Shares to be issued to the Holder;

 



Y =

the number of Warrant Shares with respect to which this Warrant is being
exercised (inclusive of the Warrant Shares surrendered to the Company in payment
of the aggregate Exercise Price);

 



A =

the Fair Market Value (as determined pursuant to Section 2(c) below) of one
Warrant Share; and

 



B =
 
the Exercise Price.

 
c)        Fair Market Value.  If shares of the Common Stock are then traded or
quoted on a Trading Market, the fair market value of a Warrant Share shall be
the closing price or last sale price of a share of the Common Stock reported for
the Trading Day immediately before the date on which Holder delivers this
Warrant together with its Notice of Exercise to the Company.  If shares of
Common Stock are not then traded in a Trading Market, the Board of Directors of
the Company shall determine the fair market value of a Warrant Share in its
reasonable good faith judgment.
 
d)        Automatic Cashless Exercise upon Expiration.  In the event that, upon
the Expiration Date, the fair market value of one Warrant Share as determined in
accordance with Section 2(c) above is greater than the Exercise Price in effect
on such date, then this Warrant shall automatically be deemed on and as of such
date to be exercised pursuant to Section 2(b) above as to all Warrant Shares for
which it shall not previously have been exercised, and the Company shall, within
a reasonable time, deliver a certificate representing the Warrant Shares issued
upon such exercise to Holder in accordance with Section 2(g)(i) herein.



2

--------------------------------------------------------------------------------

e)        The Holder shall not be required to physically surrender this Warrant
to the Company until the Holder has purchased all of the Warrant Shares
available hereunder and the Warrant has been exercised in full, in which case
the Holder shall surrender this Warrant to the Company for cancellation within
three (3) Trading Days after the date the final Notice of Exercise is delivered
to the Company.  Partial exercises of this Warrant resulting in purchases of a
portion of the total number of Warrant Shares available hereunder shall have the
effect of lowering the outstanding number of Warrant Shares purchasable
hereunder in an amount equal to the applicable number of Warrant Shares
purchased.  The Holder and the Company shall maintain records showing the number
of Warrant Shares purchased and the date of such purchases.  The Holder and any
assignee, by acceptance of this Warrant, acknowledge and agree that, by reason
of the provisions of this paragraph, following the purchase of a portion of the
Warrant Shares hereunder, the number of Warrant Shares available for purchase
hereunder at any given time may be less than the amount stated on the face
hereof.
 
f)         Exercise Price.  The exercise price per share of Common Stock under
this Warrant shall be equal to $1.05 per share (the “Exercise Price”).
 
g)        Mechanics of Exercise.
 
i.          Delivery of Certificates Upon Exercise.  Certificates for shares
purchased hereunder shall be transmitted by the Company’s transfer agent to the
Holder by crediting the account of the Holder’s prime broker with The Depository
Trust Company (“DTC”) through its Fast Automated Securities Transfer Program and
otherwise by physical delivery to the address specified by the Holder in the
Notice of Exercise by the date that is three (3) Trading Days after the receipt
by the Company of the Notice of Exercise (provided that payment of the Exercise
Price has then been received by the Company) (such date, the “Warrant Share
Delivery Date”).  This Warrant shall be deemed to have been exercised upon
proper delivery of the Notice of Exercise and payment of the Exercise Price or
notice of cashless exercise in accordance with Section 2(b).  The Warrant Shares
shall be deemed to have been issued, and the Holder or any other person so
designated to be named therein shall be deemed to have become a holder of record
of such shares for all purposes, as of the date the Warrant has been exercised.
 
ii.         Delivery of New Warrant Upon Exercise.  If this Warrant shall have
been exercised in part, the Company shall, at the request of a Holder and upon
surrender of this Warrant certificate, at the time of delivery of the
certificate or certificates representing Warrant Shares, deliver to the Holder a
new Warrant evidencing the rights of the Holder to purchase the unpurchased
Warrant Shares called for by this Warrant, which new Warrant shall in all other
respects be identical with this Warrant.
 
iii.        Rescission Rights.  If the Company fails to transmit to the Holder a
certificate or the certificates representing the Warrant Shares pursuant to
Section 2(g)(i) by the Warrant Share Delivery Date, then, the Holder will have
the right to rescind such exercise.


3

--------------------------------------------------------------------------------

iv.         No Fractional Shares or Scrip.  No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of this
Warrant.  As to any fraction of a share which the Holder would otherwise be
entitled to purchase upon such exercise, the Company shall, at its election,
either pay a cash adjustment in respect of such final fraction in an amount
equal to such fraction multiplied by the Exercise Price or round (up or down) to
the nearest whole share.
 
v.          Charges, Taxes and Expenses.  Issuance of certificates for Warrant
Shares shall be made without charge to the Holder for any issue or transfer tax
or other incidental expense in respect of the issuance of such certificate, all
of which taxes and expenses shall be paid by the Company, and such certificates
shall be issued in the name of the Holder or in such name or names as may be
directed by the Holder; provided, however, that in the event certificates for
Warrant Shares are to be issued in a name other than the name of the Holder,
this Warrant when surrendered for exercise shall be accompanied by the
Assignment Form attached hereto duly executed by the Holder and the Company may
require, as a condition thereto, the payment of a sum sufficient to reimburse it
for any transfer tax incidental thereto.
 
vi.        Closing of Books.  The Company will not close its stockholder books
or records in any manner which prevents the timely exercise of this Warrant
pursuant to the terms hereof.
 
Section 3.          Certain Adjustments.
 
a)        Stock Dividends and Splits.  If the Company, at any time while this
Warrant is outstanding: (i) pays a stock dividend or otherwise makes a
distribution or distributions on shares of its Common Stock or any other equity
or equity equivalent securities payable in shares of Common Stock (which, for
avoidance of doubt, shall not include any shares of Common Stock issued by the
Company upon exercise of this Warrant), (ii) subdivides outstanding shares of
Common Stock into a larger number of shares, (iii) combines (including by way of
reverse stock split) outstanding shares of Common Stock into a smaller number of
shares, or (iv) issues by reclassification of shares of the Common Stock any
shares of capital stock of the Company (collectively with the actions described
in (i), (ii), (iii) and (iv), a “Share Reorganization”), then in each case the
Exercise Price shall be multiplied by a fraction of which the numerator shall be
the number of shares of Common Stock (excluding treasury shares, if any)
outstanding immediately before such event and of which the denominator shall be
the number of shares of Common Stock outstanding immediately after such event,
and the number of shares issuable upon exercise of this Warrant shall be
proportionately adjusted such that the aggregate Exercise Price of this Warrant
shall remain unchanged.  Any adjustment made pursuant to this Section 3(a) shall
become effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution and shall become
effective immediately after the effective date in the case of a subdivision,
combination or re-classification, but if the Company shall legally abandon any
such dividend, distribution, subdivision, combination or reclassification prior
to effecting such action, no adjustment shall be made pursuant to this Section
3(a) in respect of such action.


4

--------------------------------------------------------------------------------

b)        Pro Rata Distributions.  If the Company, at any time while this
Warrant is outstanding, shall distribute to all or substantially all holders of
Common Stock (and not to the Holders) evidences of its indebtedness or assets
(including cash and cash dividends) or rights or warrants to subscribe for or
purchase any security other than a Share Reorganization, then, in each such
case, the Exercise Price shall be adjusted by multiplying the Exercise Price in
effect immediately prior to the record date fixed for determination of
stockholders entitled to receive such distribution by a fraction of which the
denominator shall be the VWAP (as defined below) determined as of the record
date, and of which the numerator shall be such VWAP on such record date less the
then per share fair market value at such record date of the portion of such
assets or evidence of indebtedness so distributed applicable to one outstanding
share of the Common Stock as determined by the Board of Directors in good faith;
provided that in no event shall the Exercise Price be increased as a result of
the application of this Section 3(b).  Simultaneously with any adjustment to the
Exercise Price pursuant to this Section 3(b), the number of Warrant Shares that
may be purchased upon exercise of this Warrant shall be increased
proportionately, so that after such adjustment the aggregate Exercise Price
payable hereunder for the adjusted number of Warrant Shares shall be the same as
the aggregate Exercise Price in effect immediately prior to such adjustment
(without regard to any limitations on exercise contained herein).  In either
case the adjustments shall be described in a statement provided to the Holder of
the portion of assets or evidences of indebtedness so distributed or such
subscription rights applicable to one share of Common Stock.  Such adjustments
shall be made whenever any such distribution is made and shall become effective
immediately after the record date mentioned above, but if the Company shall
legally abandon any such distribution prior to effecting such distribution, no
adjustments shall be made pursuant to this Section 3(b) in respect of such
action.
 
For purposes of this Section 3(b), “VWAP” means, for any date, the price
determined by the first of the following clauses that applies: (a) if the Common
Stock is then listed or quoted on a Trading Market, the daily volume weighted
average price of the Common Stock for such date (or the nearest preceding date)
on the Trading Market on which the Common Stock is then listed or quoted as
reported by Bloomberg L.P. (based on a Trading Day from 9:30 a.m. (New York City
time) to 4:00 p.m. (New York City time)), (b) if the OTC Bulletin Board is not a
Trading Market, the volume weighted average price of the Common Stock for such
date (or the nearest preceding date) on the OTC Bulletin Board, (c) if the
Common Stock is not then listed or quoted for trading on the OTC Bulletin Board
and if prices for the Common Stock are then reported in the “Pink Sheets”
published by OTC Markets Group, Inc.  (or a similar organization or agency
succeeding to its functions of reporting prices), the most recent bid price per
share of the Common Stock so reported, or (d) in all other cases, the fair
market value of a share of Common Stock as determined by an independent
appraiser selected in good faith by the Holders of a majority in interest of the
Warrants then outstanding and reasonably acceptable to the Company, the fees and
expenses of which shall be paid by the Company.


5

--------------------------------------------------------------------------------

c)        Fundamental Transaction.  If, at any time while this Warrant is
outstanding, (i) the Company, directly or indirectly, in one or more related
transactions effects any merger or consolidation with or into another Person,
(ii) the Company, directly or indirectly, effects any sale, lease, license,
assignment, transfer, conveyance or other disposition of all or substantially
all of its assets in one or a series of related transactions, (iii) any, direct
or indirect, purchase offer, tender offer or exchange offer (whether by the
Company or another Person) is completed pursuant to which holders of Common
Stock are permitted to sell, tender or exchange their shares for other
securities, cash or property and has been accepted by the holders of 50% or more
of the outstanding Common Stock, (iv) the Company, directly or indirectly, in
one or more related transactions effects any reclassification, reorganization or
recapitalization of the Common Stock or any compulsory share exchange pursuant
to which the Common Stock is effectively converted into or exchanged for other
securities, cash or property, or (v) the Company, directly or indirectly, in one
or more related transactions consummates a stock or share purchase agreement or
other business combination (including, without limitation, a reorganization,
recapitalization, spin-off or scheme of arrangement) with another Person whereby
such other Person acquires more than 50% of the outstanding shares of Common
Stock (not including any shares of Common Stock held by the other Person or
other Persons making or party to, or associated or affiliated with the other
Persons making or party to, such stock or share purchase agreement or other
business combination) (a “Change of Control”) (each a “Fundamental
Transaction”), then, upon any subsequent exercise of this Warrant, the Holder
shall have the right to receive, for each Warrant Share that would have been
issuable upon such exercise immediately prior to the occurrence of such
Fundamental Transaction (without regard to any limitation in Section 2(g) on the
exercise of this Warrant), the number of shares of Common Stock of the successor
or acquiring corporation or of the Company, if it is the surviving corporation,
and any additional consideration (together, the “Alternate Consideration”), if
any, receivable as a result of such Fundamental Transaction by a holder of the
number of shares of Common Stock for which this Warrant is exercisable
immediately prior to such Fundamental Transaction (without regard to any
limitation in Section 2(g) on the exercise of this Warrant).  For purposes of
any such exercise, the determination of the Exercise Price shall be
appropriately adjusted to apply to such Alternate Consideration based on the
amount of Alternate Consideration issuable in respect of one share of Common
Stock in such Fundamental Transaction, and the Company shall apportion the
Exercise Price among the Alternate Consideration in a reasonable manner
reflecting the relative value of any different components of the Alternate
Consideration.  If holders of Common Stock are given any choice as to the
securities, cash or property to be received in a Fundamental Transaction, then
the Holder shall be given the same choice as to the Alternate Consideration it
receives upon any exercise of this Warrant following such Fundamental
Transaction.  Any such payment of such amount of such Alternative Consideration
shall be made in the same form of consideration (whether securities, cash or
property) as is given to the holders of Common Stock in such Fundamental
Transaction, and if multiple forms of consideration are given, the consideration
shall be paid to the Holder in the same proportion as such consideration is paid
to the holders of Common Stock.  The terms of any agreement pursuant to which a
Fundamental Transaction is effected shall include terms requiring any such
successor or surviving entity to comply with the provisions of this Section 3(c)
and insuring that this Warrant (or any such replacement security) will be
similarly adjusted upon any subsequent Fundamental Transaction.


6

--------------------------------------------------------------------------------

d)        Calculations.  All calculations under this Section 3 shall be made to
the nearest cent or rounded down to the nearest whole share, as the case may
be.  For purposes of this Section 3, any calculation of the number of shares of
Common Stock deemed to be issued and outstanding as of a given date shall not
include treasury shares, if any.  Notwithstanding anything to the contrary in
this Section 3, no adjustment in the Exercise Price shall be required unless
such adjustment would require an increase or decrease of at least $0.01 per
share in such price; provided,  however, that any adjustments which by reason of
the immediately preceding sentence are not required to be made shall be carried
forward and taken into account in any subsequent adjustment.  In any case in
which this Section 3 shall require that an adjustment in the Exercise Price be
made effective as of a record date for a specified event, if Holder exercises
this Warrant after such record date, the Company may elect to defer, until the
occurrence of such event, the issuance of the shares of Common Stock and other
capital stock of the Company in excess of the shares of Common Stock and other
capital stock of the Company, if any, issuable upon such exercise on the basis
of the Exercise Price in effect prior to such adjustment; provided, however,
that in such case the Company shall deliver to the Holder a due bill or other
appropriate instrument evidencing the Holder’s right to receive such additional
shares and/or other capital securities upon the occurrence of the event
requiring such adjustment.
 
e)        Par Value.  Notwithstanding anything to the contrary in this Warrant,
in no event shall the Exercise Price be reduced below the par value of the
Company’s Common Stock.
 
Section 4.          Transfer of Warrant.
 
a)         Transferability.  Subject to compliance with any applicable
securities laws and Section 4(d), this Warrant and all rights hereunder
(including, without limitation, any registration rights) are transferable, in
whole or in part, upon surrender of this Warrant at the principal office of the
Company (or other designated agent), together with a written assignment of this
Warrant substantially in the form attached hereto duly executed by the Holder or
its agent or attorney and funds sufficient to pay any transfer taxes payable
upon the making of such transfer.  Upon such surrender and, if required, such
payment, the Company shall execute and deliver a new Warrant or Warrants in the
name of the assignee or assignees, as applicable, and in the denomination or
denominations specified in such instrument of assignment, and shall issue to the
assignor a new Warrant evidencing the portion of this Warrant not so assigned,
and this Warrant shall promptly be cancelled.  The Warrant, if properly assigned
in accordance herewith, may be exercised by a new holder for the purchase of
Warrant Shares without having a new Warrant issued.
 
b)        New Warrants.  This Warrant may be divided or combined with other
Warrants upon presentation hereof at the aforesaid office of the Company (or
other designated agent), together with a written notice specifying the names and
denominations in which new Warrants are to be issued, signed by the Holder or
its agent or attorney.  Subject to compliance with Section 5(b), as to any
transfer which may be involved in such division or combination, the Company
shall execute and deliver a new Warrant or Warrants in exchange for the Warrant
or Warrants to be divided or combined in accordance with such notice.  All
Warrants issued on transfers or exchanges shall be dated the initial issuance
date set forth on the first page of this Warrant and shall be identical with
this Warrant except as to the number of Warrant Shares issuable pursuant
thereto.


7

--------------------------------------------------------------------------------

c)        Warrant Register.  The Warrants will initially be held by the Holders
through a physical copy of this Warrant (the “Warrant Certificate”). The Company
shall deliver to the Holder a physical certificate in the form of this Warrant
and the Company shall, thereafter, register this Warrant, upon records to be
maintained by the Company for that purpose, in the name of the record Holder
hereof from time to time.  The Company may deem and treat the registered Holder
of this Warrant as the absolute owner hereof for the purpose of any exercise
hereof or any distribution to the Holder, and for all other purposes, absent
actual notice to the contrary.
 
d)        Transfer Restrictions. If, at the time of the surrender of this
Warrant in connection with any transfer of this Warrant, the transfer of this
Warrant shall not be either (i) registered pursuant to an effective registration
statement under the Securities Act of 1933, as amended, (the “Securities Act”)
and under applicable state securities or blue sky laws or (ii) eligible for
resale without volume or manner-of-sale restrictions or current public
information requirements pursuant to Rule 144, the Company may require, as a
condition of allowing such transfer, that the transferee agrees in writing to be
bound, with respect to the transferred Warrants, by the provisions of the
Transaction Documents (as defined in the Subscription Agreement).
 
e)         Representation by the Holder. The Holder, by the acceptance hereof,
represents and warrants that it is acquiring this Warrant and, upon any exercise
hereof, will acquire the Warrant Shares issuable upon such exercise, for its own
account and not with a view to or for distributing or reselling such Warrant
Shares or any part thereof in violation of the Securities Act or any applicable
state securities law, except pursuant to sales registered or exempted under the
Securities Act.
 
Section 5.          Miscellaneous.
 
a)        No Rights as Stockholder Until Exercise.  This Warrant does not
entitle the Holder to any voting rights, dividends or other rights as a
stockholder of the Company prior to the exercise hereof as set forth in Section
2.
 
b)        Loss, Theft, Destruction or Mutilation of Warrant.  The Company
covenants that upon receipt by the Company of evidence reasonably satisfactory
to it of the loss, theft, destruction or mutilation of this Warrant or any stock
certificate relating to the Warrant Shares, and in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to it, and upon
surrender and cancellation of such Warrant or stock certificate, if mutilated,
the Company will make and deliver a new Warrant or stock certificate of like
tenor and dated as of such cancellation, in lieu of such Warrant or stock
certificate.
 
c)        Saturdays, Sundays, Holidays, etc.  If the last or appointed day for
the taking of any action or the expiration of any right required or granted
herein shall not be a Business Day, then, such action may be taken or such right
may be exercised on the next succeeding Business Day.


8

--------------------------------------------------------------------------------

d)        Authorized Shares.  The Company covenants that, during the period the
Warrant is outstanding, it will reserve from its authorized and unissued Common
Stock a sufficient number of shares to provide for the issuance of the Warrant
Shares upon the exercise of any purchase rights under this Warrant (without
regard to any limitations on exercise contained herein).  The Company further
covenants that its issuance of this Warrant shall constitute full authority to
its officers who are charged with the duty of executing stock certificates to
execute and issue the necessary certificates for the Warrant Shares upon the
exercise of the purchase rights under this Warrant.  The Company will take all
such reasonable action as may be necessary to assure that such Warrant Shares
may be issued as provided herein without violation of any applicable law or
regulation, or of any requirements of the Trading Market upon which the Common
Stock may be listed.  The Company covenants that all Warrant Shares which may be
issued upon the exercise of the purchase rights represented by this Warrant
will, upon exercise of the purchase rights represented by this Warrant and
payment for such Warrant Shares in accordance herewith, be duly authorized,
validly issued, fully paid and nonassessable and free from all taxes, liens and
charges created by the Company in respect of the issue thereof (other than taxes
in respect of any transfer occurring contemporaneously with such issue).
 
e)        No Impairment.  Except and to the extent as waived or consented to by
the Holder, the Company shall not by any action, including, without limitation,
amending its certificate of incorporation or through any reorganization,
transfer of assets, consolidation, merger, dissolution, issue or sale of
securities or any other voluntary action, avoid or seek to avoid the observance
or performance of any of the terms of this Warrant, but will at all times in
good faith assist in the carrying out of all such terms and in the taking of all
such actions as may be necessary or appropriate to protect the rights of the
Holder as set forth in this Warrant against impairment.  Without limiting the
generality of the foregoing, the Company will (i) not increase the par value of
any Warrant Shares above the amount payable therefor upon such exercise
immediately prior to such increase in par value, (ii) take all such action as
may be necessary or appropriate in order that the Company may validly and
legally issue fully paid and nonassessable Warrant Shares upon the exercise of
this Warrant and (iii) use best efforts to obtain all such authorizations,
exemptions or consents from any public regulatory body having jurisdiction
thereof, as may be, necessary to enable the Company to perform its obligations
under this Warrant.
 
f)         Governing Law.  This Warrant shall be governed by, and construed in
accordance with, the laws of the State of New York without giving effect to the
conflicts of law principles thereof.
 
g)        Nonwaiver and Expenses.  No course of dealing or any delay or failure
to exercise any right hereunder on the part of the Holder shall operate as a
waiver of such right or otherwise prejudice the Holder’s rights, powers or
remedies.  Without limiting any other provision of this Warrant, if the Company
willfully and knowingly fails to comply with any provision of this Warrant,
which results in any material damages to the Holder, the Company shall pay to
the Holder such amounts as shall be sufficient to cover any costs and expenses
including, but not limited to, reasonable attorneys’ fees, including those of
appellate proceedings, incurred by the Holder in collecting any amounts due
pursuant hereto or in otherwise enforcing any of its rights, powers or remedies
hereunder.


9

--------------------------------------------------------------------------------

h)        Notices.
 
i.         Notice Procedures.  Any notice, request or other document required or
permitted to be given or delivered to the Holder by the Company shall be
delivered in accordance with the notice provisions of the Subscription
Agreement.
 
ii.        Adjustment to Exercise Price.  Whenever the Exercise Price or number
of Warrant Shares is adjusted pursuant to any provision of Section 3, the
Company shall promptly provide the Holder a notice setting forth the Exercise
Price and number of Warrant Shares after such adjustment and setting forth a
brief statement of the facts requiring such adjustment.
 
iii.       Notice to Allow Exercise by the Holder.  On or prior to the
Expiration Date, if (A) the Company shall declare a dividend (or any other
distribution in whatever form) on the Common Stock, (B) the Company shall
declare a special nonrecurring cash dividend on or a redemption of the Common
Stock, (C) the Company shall authorize the granting to all holders of the Common
Stock rights or warrants to subscribe for or purchase any shares of capital
stock of any class or of any rights, (D) the approval of any stockholders of the
Company shall be required in connection with any reclassification of the Common
Stock, any consolidation or merger to which the Company is a party, any sale or
transfer of all or substantially all of the assets of the Company, or any
compulsory share exchange whereby the Common Stock is converted into other
securities, cash or property, or (E) the Company shall authorize the voluntary
or involuntary dissolution, liquidation or winding up of the affairs of the
Company, then, in each case, the Company shall cause to be mailed to the Holder
at its last address as it shall appear upon the Warrant Register, at least ten
(10) calendar days prior to the applicable record or effective date hereinafter
specified, a notice stating (x) the date on which a record is to be taken for
the purpose of such dividend, distribution, redemption, rights or warrants, or
if a record is not to be taken, the date as of which the holders of the Common
Stock of record to be entitled to such dividend, distributions, redemption,
rights or warrants are to be determined or (y) the date on which such
reclassification, consolidation, merger, sale, transfer or share exchange is
expected to become effective or close, and the date as of which it is expected
that holders of the Common Stock of record shall be entitled to exchange their
shares of the Common Stock for securities, cash or other property deliverable
upon such reclassification, consolidation, merger, sale, transfer or share
exchange; provided that the failure to mail such notice or any defect therein or
in the mailing thereof shall not affect the validity of the corporate action
required to be specified in such notice.  The Holder shall remain entitled to
exercise this Warrant during the period commencing on the date of such notice to
the effective date of the event triggering such notice except as may otherwise
be expressly set forth herein.
 
i)          Limitation of Liability.  No provision hereof, in the absence of any
affirmative action by the Holder to exercise this Warrant to purchase Warrant
Shares, and no enumeration herein of the rights or privileges of the Holder,
shall give rise to any liability of the Holder for the purchase price of any
Common Stock or as a stockholder of the Company, whether such liability is
asserted by the Company or by creditors of the Company.


10

--------------------------------------------------------------------------------

j)         Remedies.  The Holder, in addition to being entitled to exercise all
rights granted by law, including recovery of damages, will be entitled to
specific performance of its rights under this Warrant.  The Company agrees that
monetary damages would not be adequate compensation for any loss incurred by
reason of a breach by it of the provisions of this Warrant and hereby agrees to
waive and not to assert the defense in any action for specific performance that
a remedy at law would be adequate.
 
k)        Successors and Assigns.  Subject to applicable securities laws, this
Warrant and the rights and obligations evidenced hereby shall inure to the
benefit of and be binding upon the successors and permitted assigns of the
Company and the successors and permitted assigns of the Holder.  The provisions
of this Warrant are intended to be for the benefit of any Holder from time to
time of this Warrant and shall be enforceable by the Holder or holder of Warrant
Shares.
 
l)         Amendment.  This Warrant may be modified or amended or the provisions
hereof waived with the written consent of the Company and the Holder.
 
m)       Severability.  Wherever possible, each provision of this Warrant shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Warrant.
 
n)        Confidentiality.  The Holder agrees to keep confidential any
proprietary information relating to the Company delivered by the Company
pursuant to the terms of this Warrant; provided that nothing herein shall
prevent the Holder from disclosing such information: (i) to any holder of
Warrants or Warrant Shares, (ii) to any Affiliate of any holder of Warrants or
Warrant Shares or any actual or potential transferee of the rights or
obligations hereunder that agrees to be bound by this Section 5(n), (iii) upon
order, subpoena, or other process of any court or administrative agency or
otherwise required by law, (iv) upon the request or demand of any regulatory
agency or authority having jurisdiction over such party, (v) which has been
publicly disclosed without breach of any obligation to the Company, (vi) which
has been obtained from any Person that is not a party hereto or an Affiliate of
any such party without any breach of any obligation to the Company, (vii) in
connection with the exercise of any remedy, or the resolution of any dispute
hereunder, (viii) to the legal counsel or certified public accountants for any
holder of Warrants or Warrant Shares, or (ix) as otherwise expressly
contemplated by this Warrant.  Notwithstanding the foregoing, the Company shall
not provide material, non-public information or confidential or proprietary
information to the Holder without such Holder’s written consent.


11

--------------------------------------------------------------------------------

o)        Dispute Resolution.  In the case of a dispute as to the determination
of the Exercise Price or the arithmetic calculation of the Warrant Shares, the
Company shall submit the disputed determinations or arithmetic calculations via
facsimile within two (2) Business Days of receipt of the Exercise Notice giving
rise to such dispute, as the case may be, to the Holder.  If the Holder and the
Company are unable to agree upon such determination or calculation of the
Exercise Price or the Warrant Shares within three Business Days of such disputed
determination or arithmetic calculation being submitted to the Holder, then the
Company shall, within two (2) Business Days submit via facsimile (i) the
disputed determination of the Exercise Price to an independent, reputable
investment bank selected by the Company and approved by the Holder or (ii) the
disputed arithmetic calculation of the Warrant Shares to the Company’s
independent, outside accountant.  The Company shall cause at its expense the
investment bank or the accountant, as the case may be, to perform the
determinations or calculations and notify the Company and the Holder of the
results no later than ten Business Days from the time it receives the disputed
determinations or calculations.  Such investment bank’s or accountant’s
determination or calculation, as the case may be, shall be binding upon all
parties absent demonstrable error.  The expenses of the investment bank and
accountant will be borne by the Company unless the investment bank or accountant
determines that the determination of the Exercise Price or the arithmetic
calculation of the Warrant Shares by the Holder was incorrect, in which case the
expenses of the investment bank and accountant will be borne by the Holder.
 
p)        Headings.  The headings used in this Warrant are for the convenience
of reference only and shall not, for any purpose, be deemed a part of this
Warrant.
 
********************
 
(Signature Pages Follow)
 
12

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized as of the date first above indicated.



   
BETTER CHOICE COMPANY INC.
         
By:

   
Name:
   
Title:



13

--------------------------------------------------------------------------------

NOTICE OF EXERCISE
 
TO: BETTER CHOICE COMPANY INC.
 
(1) The undersigned hereby elects to purchase, pursuant to the provisions of the
Warrant, as follows:
 
☐ _______ Warrant Shares of the Company pursuant to the terms of the attached
Warrant (only if exercised in full), and tenders herewith payment of the
exercise price in full, together with all applicable transfer taxes, if any.
 
☐______________Warrant Shares pursuant to the terms of the net exercise
provisions set forth in Section 2(b) of the attached Warrant (only if exercised
in full), and tenders herewith payment of all applicable transfer taxes, if any.
 

 
(2) Payment shall take the form of lawful money of the United States
     
(3) The Warrant Shares shall be delivered to the following DTC Account Number:
                   




[SIGNATURE OF HOLDER]



Name of Investing Entity:




Signature of Authorized Signatory of Investing Entity:




Name of Authorized Signatory:
 



Title of Authorized Signatory:
 



Date:
 



14

--------------------------------------------------------------------------------

ASSIGNMENT FORM
 
(To assign the foregoing warrant, execute
this form and supply required information.
Do not use this form to exercise the warrant.)
 
FOR VALUE RECEIVED,              all of or                shares of the
foregoing Warrant and all rights evidenced thereby are hereby assigned to



 
 whose address is
               




 
Dated: __________________, ____

 



Holder’s Signature:



Holder’s Address:







 
NOTE:  The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever.
 


15

--------------------------------------------------------------------------------